Citation Nr: 1126089	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to automobile and adaptive equipment or adaptive equipment only.

The Veteran and his spouse provided testimony before the undersigned at the RO in April 2011.  A transcript is of record.  

In April 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence that was submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2010).

The issue of entitlement to an increased rating for service-connected lumbar spine disability on the basis of bilateral peripheral neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he requires specifically adapted equipment for his car due to the severity of his service-connected disabilities.  He would be entitled to automobile grant or special adaptive equipment if it were shown that he had loss of use of either foot as the result of service connected disability.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2010). 

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350 (a) (2), 4.63 (2010).  

The Veteran's VA doctors have found him to be unable to drive without assistive devices.  Specifically, following a July 2007 examination, his doctor stated that he was not a safe driver when using pedals as his legs had weakened and he had lost some coordination and control.  

The Veteran has multiple disabilities of the lower extremities, some of which have been adjudicated as service connected, while others have been determined to be unrelated to service.  The Veteran contends that has loss of use of the lower extremities due to peripheral neuropathy as a residual of service connected shell fragment wounds of the lower extremities.  

VA is obligated to provide an examination when needed to evaluate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  In this case an opinion is needed as to whether the service connected disabilities cause loss of use of the feet.  

In an April 2011 letter his podiatrist stated that the Veteran had peripheral neuropathy related to the service connected shrapnel wounds with superimposed diabetic neuropathy.  The Veteran's hearing testimony also raises a claim for service connection for peripheral neuropathy.  This issue is inextricably intertwined with that of entitlement to automobile and adaptive equipment.  The service connection claim must be adjudicated before the Board can adjudicate the claim for automobile or adaptive equipment.


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine whether the residuals of his service-connected shrapnel injuries cause loss of use of either foot (including whether the service connected disabilities create a situation in which the Veteran would be equally well served by amputation at the site of election).  

The examiner should review the claims folder and note such review in the examination report or addendum.

After identifying all current disabilities attributable to the service-connected shell fragment wounds or otherwise related to service, the examiner should provide an opinion as to whether those residuals include loss of use of either foot.  The examiner should specifically consider whether the Veteran would be equally well served by an amputation at the site of election with prosthesis in place.  

The examiner should specifically opine as to whether the current peripheral neuropathy is related in whole or part to the service connected shell fragment residuals or other disease or injury in service.

The examiner should provide a rationale for this opinion.

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  The AOJ should adjudicate the claim for service connection for peripheral neuropathy.  The Veteran is advised that for the Board to further consider this issue, it may be necessary for him to perfect an appeal from any adverse decision by the AOJ.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

